Mr. Justice Mercur
delivered the opinion of the Court, January 30th 1882.
The Act of 16th June 1836 affords specific relief in equity only when a recovery in damages will be an inadequate remedy. That our courts will not entertain equity jurisdiction to give such relief where there is an adequate remedy at law, is well settled. Care should be taken that there be no unnecessary encroachment on the province of the courts of common law: McGowin v. Remington, 2 Jones 63; Strasburg Railroad Co. v. Echternacht, 9 Harris 21; Gallagher v. Fayette County R. R. Co., 2 Wright 102; Clark’s Appeal, 12 P. F. Smith 447. Where a bill by a vendor for specific performance is simply to enforce payment of the purchase money, it will not be entertained : Kauffman’s Appeal, 5 Id. 383; Dech’s Appeal, 7 Id. 467.
The relief sought in this case is clearly wifhin the rule which denies equity jurisdiction. It is to compel the appellant *313to pay for the land, the sum he agreed to pay therefor, on the contingency which has happened. After tendering a deed, an action at law will give to the appellees, a full, complete and adequate remedy for a recovery of the purchase money, to which they may be entitled. The learned jndge therefore erred in not sustaining the demurrer.
Decree reversed and set aside, and bill dismissed at the costs of the appellees.